 In the Matter of AMERICAN FRANCE LINEet al.(AMERICAN SUGARTRANSIT CORPORATION)andINTERNATIONAL SEAMEN'S UNION OFAMERICACase No. R-157CERTIFICATION OF REPRESENTATIVESApril 8, 1938On July 16, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled case.'The Direction of Elections directed that elec-tions by secret ballot be conducted among the unlicensed personnelemployed in the deck, engine, and stewards' departments, exceptwireless and radio operators, chief electricians on electrically drivenships, and junior engineers who hold licenses, on the vessels operatedout of Atlantic and Gulf ports by 52 named companies, includingAmerican Sugar Transit Corporation, New York City.By a Sup-plemental Decision and Direction of Elections, issued September 17,1937, similar elections were directed to be held in nine additionalcompanies.2Supplemental or amended decisions have also been is-sued in this case on August 16, September 11, and November 10, 1937,dealing with various matters which need not be set forth in detailhere.3Pursuant to these Decisions and Directions of Elections, an electionby secret ballot has been conducted under the direction and super-vision of Elmore Morehouse Herrick, the Regional Director for theSecond Region (New York City), on. the vessels operated out ofAtlantic and Gulf ports by American Sugar Transit Corporation.On March 14, 1938, the Acting Regional Director, acting pursuanttoArticle III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, issued and duly served uponthe parties an Intermediate Report on the election.No objectionsor exceptions to the Intermediate Report have been filed by any ofthe parties.13 N. L.R.B 64.°3 N.L.R B.80'3 N L R. B 74; 3 N. L. R B.76; and 4 N. L R B 112,respectively.524 DECISIONS AND ORDERS525As to the balloting and its results, the Acting Regional Directorreported as follows :Total number eligible to vote-------------------------------- 66Total number of ballots cast--------------------------------- 58Total number of votes in favor of International Seamen'sUnion of America, or its successor, affiliated with the Ameri-can Federation of Labor---------------------------------0Total number of votes in favor of National Maritime Unionof America, affiliated with the Committee for Industrial Or-ganization ----------------------------------------------- 55Total number of votes in favor of neither organization------3Total number of blank ballots------------------------------0Total number of void ballots-------------------------------0Total number of challenged ballots--------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended,IT IS IIEREBY CERTIFIED that National Maritime Union of America,affiliatedwith the Committee for Industrial Organization, has beenselected by a majority of the unlicensed personnel employed in thedeck, engine, and stewards' departments, except wireless and radiooperators, chief electricians on electrically driven ships, and juniorengineers who hold licenses, on the vessels operated out of Atlanticand Gulf ports by American Sugar Transit Corporation, New YorkCity, as their representative for the purposes of collective bar-gaining, and that, pursuant to Section 9 (a) of the Act, NationalMaritime Union of America, affiliated with the Committee for In-dustrialOrganization, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.